MEMORANDUM2
Raul Arrellanes appeals his guilty plea conviction and 120-month sentence imposed for importation of cocaine, in violation of 21 U.S.C. §§ 952 and 960, and possession of cocaine with the intent to distribute, in violation of 21 U.S.C. § 841(a)(1). Arrellanes’ attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating there are no meritorious issues for review and seeking to withdraw as counsel of record. Arrellanes has not filed a pro se supplemental brief.
Counsel references the potential issue of whether the district court erred when it denied Arrellanes’ pre-plea suppression motion of post-arrest statements. The district court’s decision to deny this motion, however, is unreviewable because Arrellanes entered a valid, unconditional guilty plea. United States v. Floyd, 108 F.3d 202, 204 (9th Cir.1997).
Our independent review of the record under Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no other issues requiring review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.